EXHIBIT 10.2

 

SEPARATION AND RELEASE AGREEMENT

 

THIS SEPARATION AND RELEASE AGREEMENT (the “Agreement”) is between Leslie
Hudson, PhD (the “Executive”) and AVI BioPharma, Inc. (the “Employer”), and is
effective eight (8) days after the Executive signs this Agreement (the
“Effective Date”).

 

The parties agree as follows:

 

1.             Resignation. The Executive resigned his position as Employer’s
Chief Executive Officer effective April 20, 2010 (the “Resignation Date”).  The
Executive has been paid his salary and other compensation due on or before the
Resignation Date, less all lawful or required deductions either as a result of a
termination.

 

2.             Consideration.   In consideration of the Executive’s agreements
hereunder, the Employer shall pay to the Executive the amounts set forth and
described in Section 13(d) of that certain Employment Agreement dated effective
the 8th day of February 2008 (the “Employment Agreement”).  The Executive’s
resignation hereunder is at the request of the Board of Directors of the
Company, and accordingly is treated as an involuntary termination of his
employment without Cause by the Company for purposes of Section 13(d) of the
Employment Agreement.

 

3.             Return of Company Property. The Executive represents that he has
returned all Employer property in his possession or under his control, including
but not limited to keys, credit cards, files, laptop computer and any and all
Company documents, which shall not include rolodex or address books (whether in
hard copy or electronic) or cell phone number.

 

Release.

 

In exchange for the consideration paid to the Executive as set forth in this
Agreement, the Executive forever releases and discharges the Employer, any of
the Employer-sponsored employee benefit plans in which the Executive
participates, or was participating in, (collectively the “Plans”) and all of
their respective officers, members, managers, partners, directors, trustees,
agents, employees, and all of their successors and assigns (in such capacities
collectively the “Releasees”) from any and all claims, actions, causes of
action, rights, or damages, including costs and attorneys’ fees (collectively
the “Claims”) which the Executive may have arising out of his employment
(including Claims that may arise out of the Executive’s employment agreement),
on behalf of himself, known, unknown, or later discovered which arose prior to
the date the Executive signs this Agreement.  This release includes but is not
limited to, any Claims under any local, state, or federal laws prohibiting
discrimination in employment, including without limitation the federal civil
rights acts, Oregon Revised Statutes Chapter  659A, the Americans with
Disabilities Act, the Age Discrimination in Employment Act, or Claims under the
Employee Retirement Income Security Act, or Claims alleging any legal
restriction on the Employer’s right to terminate its employees, any Claims the
Executive has relating to his rights to or against any of the Plans, or personal
injury Claims, including without limitation wrongful discharge, breach of
contract, defamation, tortious interference with business expectancy,

 

1

--------------------------------------------------------------------------------


 

constructive discharge, or infliction of emotional distress.  The Executive
represents that he has not filed any Claim against the Employer or its
Releasees, he has no knowledge of any facts that would support any Claim by the
Executive against the Employer or by a third party against the Employer, and
that he will file a Claim at any time in the future concerning Claims released
in this Agreement; provided, however, that this will not limit the Executive
from filing a Claim to enforce the terms of this Agreement or the Employment
Agreement.  This release does not cover your rights of indemnification, to be
held harmless, to contribution or to directors and officers insurance coverage
or with regard to vested benefits or equity.

 

In consideration of the promises of the Executive as set forth herein and
subject to any claims surviving the termination of the Employment Agreement, the
Employer does hereby, and for its successors and assigns, release, acquit and
forever discharge the Executive from any and all actions, causes of action,
obligations, costs, expenses, damages, losses, claims, liabilities, suits,
debts, and demands (including attorneys’ fees and costs actually incurred), of
whatever character in law or in equity known or unknown, suspected or
unsuspected, from the beginning of time to the date of execution hereof.

 

Non-disparagement. The Executive and the Employer each agree for three (3) years
not to make disparaging statements about each other, except in the case of
statements that are required under applicable federal or state securities laws
or applicable rules and regulations of any exchange on which the Employer’s
stock is traded, to comply with legal process, normal competitive type
statements or to rebut statements of the other.

 

Consideration and Revocation Periods. The Executive understands and acknowledges
the significance and consequences of this Agreement, that it is voluntary, that
it has not been given as a result of any coercion, and expressly confirms that
it is to be given full force and effect according to all of its terms, including
those relating to unknown Claims.  The Executive was hereby advised of his right
to seek the advice of an attorney prior to signing this Agreement.  The
Executive acknowledges that he has signed this Agreement only after full
reflection and analysis. Although he is free to sign this Agreement before then,
the Executive acknowledges he was given at least 21 days after receipt of this
document in which to consider it (the “Consideration Period”).  If the Executive
executes this Agreement prior to the end of the Consideration Period, the
Executive hereby waives any rights associated therewith. The Executive may
revoke this Agreement seven (7) days after signing it and forfeit all benefits
described in Section 2 of this Agreement. The Executive and the Employer agree
that any changes made to this Agreement during the Consideration Period as a
result of negotiations between the parties do not restart the running of the
Consideration Period.

 

Section 409A Compliance.  Notwithstanding anything to the contrary herein, the
following provisions apply to the extent severance benefits provided herein are
subject to Section 409A of the Internal Revenue Code of 1986, as amended (the
“Code”) and the regulations and other guidance thereunder and any state law of
similar effect (collectively “Section 409A”).    These provisions are intended
either to comply with the requirements of Section 409A or to provide a basis for
exemption from such requirements so that none of the payments and benefits
described in this Agreement will be subject to the additional tax imposed under
Section 409A, and any ambiguities herein will be so interpreted.  Each
installment of severance benefits is a separate

 

2

--------------------------------------------------------------------------------


 

“payment” for purposes of Treas. Reg. Section 1.409A-2(b)(2)(i), and the
severance benefits are intended to satisfy the exemptions from application of
Section 409A provided under Treasury Regulations Sections 1.409A-1(b)(4),
1.409A-1(b)(5) and 1.409A-1(b)(9).  Although you are a “specified employee”
within the meaning of Section 409A(a)(2)(B)(i) of the Code at the time of your
separation from service, the payments under this Agreement are intended to be in
compliance with the requirements of Section 409A(a)(2)(B)(i) of the Code because
payments will either be payable pursuant to the “short-term deferral” rule set
forth in Section 1.409A-1(b)(4) of the Treasury Regulations or will not be paid
until at least 6 months after your separation from service.

 

4.             Specified Entities.  For purposes of this Agreement and Section 7
of the Employment Agreement, the term “Specified Entities” shall mean the
following entities (and their successors-in-interest):  Alnylam
Pharmaceuticals, Inc., Isis Pharmaceuticals, Inc., Prosensa Therapeutics,
Santaris Pharma A/S and BioMarin Pharmaceutical, Inc.

 

5.             No Liability. This Agreement shall not be construed as an
admission by either party that it acted wrongfully with respect to the other.

 

Severability. If any of the provisions of this Agreement are held to be invalid
or unenforceable, the remaining provisions will nevertheless continue to be
valid and enforceable.

 

Entire Agreement.  Except for Sections 6, 7, 8, 9, 10 and 21 of the Employment
Agreement, this Agreement represents and contains the entire understanding
between the parties in connection with its subject matter.  All other prior
written or oral agreements or understandings are merged into and superseded by
this Agreement.  The Executive acknowledges that in signing this Agreement, he
has not relied upon any representation or statement not set forth in this
Agreement made by the Employer or any of its representatives.

 

Arbitration and Attorney Fees. Section 21 of the Employment Agreement shall
govern any disputes with regard to this Agreement.

 

Choice of Law. This Agreement is made and shall be construed and performed under
the laws of the State of Oregon.

 

PLEASE READ CAREFULLY.  THIS AGREEMENT INCLUDES A RELEASE OF CERTAIN KNOWN OR
UNKNOWN CLAIMS.

 

 

DATED this 20th day of April, 2010.

DATED this 20th day of April, 2010

 

 

 

 

AVI BioPharma, Inc.

 

 

 

By:

/s/ J. David Boyle II

 

/s/ Leslie Hudson

Name: J. David Boyle II

Leslie Hudson, PhD

 

 

Title: Interim President and CEO

 

 

3

--------------------------------------------------------------------------------